Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 14, 2022

                                     No. 04-22-00682-CR

                                 Michael David KNOVICKA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CR-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
       On October 28, 2022, we ordered appellant to provide written proof to this court by
November 7, 2022 indicating he properly requested the court reporter to prepare the reporter’s
record. See TEX. R. APP. P. 34.6(b)(1). On November 1, 2022, appellant filed a motion
explaining he requested the record. We construe appellant’s motion as a sufficient response, and
we order the court reporter to file the reporter’s record by December 14, 2022.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court